Exhibit 10.1

VOTING AGREEMENT

VOTING AGREEMENT (“Agreement”), dated as of October 23, 2018, by and among
Orrstown Financial Services, Inc., Inc., a Pennsylvania corporation (“Buyer”),
and the undersigned holder (“Stockholder”) of common stock, par value $0.01 per
share (“Common Stock”), of Hamilton Bancorp, Inc., a Maryland corporation (the
“Company”).

WHEREAS, concurrently with the execution of this Agreement, Buyer and the
Company have entered into an Agreement and Plan of Merger (as such agreement may
be subsequently amended or modified, the “Merger Agreement”), providing for the
merger of the Company with and into Buyer (the “Merger”).

WHEREAS, the Stockholder beneficially owns (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) the number of
shares of Common Stock and has sole, and otherwise unrestricted, voting and
investment power with respect to such shares (the “Shares”), indicated opposite
the Stockholder’s name on Schedule 1 attached hereto (as used herein, the terms
“Shares” means all shares of Common Stock, whether such shares of Common Stock
are held by the Stockholder on the date of this Agreement or are subsequently
acquired prior to the Expiration Date (as defined in Section 2));

WHEREAS, it is a condition to the willingness of Buyer to enter into the Merger
Agreement that the Stockholder execute and deliver this Agreement; and

WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Stockholder and Buyer agree as follows:

1. Agreement to Vote Shares. The Stockholder agrees that, prior to the
Expiration Date, at any meeting of the stockholders of the Company, or any
adjournment or postponement thereof, or in connection with any written consent
of the stockholders of the Company, with respect to the Merger Agreement or any
of the transactions contemplated thereby (including the Merger) or any
Acquisition Proposal, the Stockholder shall:

 

  (a)

appear at such meeting or otherwise cause the Shares to be counted as present
thereat for purposes of calculating a quorum; and

 

  (b)

vote (or cause to be voted), or deliver a written consent (or cause a consent to
be delivered) covering, all of the Shares that such Stockholder shall be
entitled to so vote (i) in favor of approval of the Merger and the other
transactions contemplated by the Merger Agreement; (ii) against any action or
agreement that would result in a breach in any material respect of any covenant,
representation or warranty, or any other obligation or agreement of the Company
contained in the Merger Agreement or of the



--------------------------------------------------------------------------------

  Stockholder contained in this Agreement, or that would preclude fulfillment of
a condition under the Merger Agreement to the Company’s and Buyer’s respective
obligations to consummate the Merger; and (iii) against any Acquisition
Proposal, or any agreement or transaction that is intended, or could reasonably
be expected, to impede, interfere with, delay, postpone, discourage or
materially and adversely affect the consummation of the Merger or any of the
transactions contemplated by the Merger Agreement.

Any such vote shall be cast or consent shall be given in accordance with such
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote or consent.

2. Expiration Date. As used in this Agreement, the term “Expiration Date” shall
mean the earliest to occur of (i) the receipt of Company Stockholder Approval,
(ii) such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof, or (iii) upon mutual written agreement of the parties
hereto to terminate this Agreement. Upon termination or expiration of this
Agreement, no party shall have any further obligations or liabilities under this
Agreement; provided, however, that such termination or expiration shall not
relieve any party from liability for any willful breach of this Agreement prior
to the termination or expiration hereof.

3. Subsequently Acquired Shares; Agreement to Retain Shares. The Stockholder
agrees that any Shares of Common Stock which are acquired after the date of this
Agreement and prior to the Company stockholder meeting (whether by the exercise
of any stock option, purchases in the open market, privately or otherwise) shall
be bound by and subject to the terms of this Agreement. The Stockholder shall
not, except as contemplated by this Agreement or the Merger Agreement, directly
or indirectly, (a) sell, assign, transfer, or otherwise dispose of (including,
without limitation, by the creation of a lien, claim, charge or other
encumbrance or restriction of any kind whatsoever), any Shares, (b) enter into
any contract, option, commitment or other arrangement or understanding with
respect to the sale, transfer, assignment or other disposition of, any Shares,
(c) deposit any Shares in a voting trust or enter into a voting agreement or
similar agreement with respect to any Shares or grant any proxy or power of
attorney with respect thereto other than in accordance with the terms and
conditions of this Agreement, or (d) take any action that would make any
representation or warranty of the Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Stockholder from
performing the Stockholder’s obligations under this Agreement. Notwithstanding
the foregoing, the Stockholder may make (a) transfers of Shares by will or by
operation of law, in which case this Agreement shall bind the transferee,
(b) transfers of Shares in connection with estate and charitable planning
purposes, including transfers to relatives, trusts and charitable organizations,
subject to the transferee agreeing in writing to be bound by the terms of, and
perform the obligations of the Stockholder under, this Agreement, (c) transfers
pursuant to any pledge agreement, subject to the pledgee agreeing in writing,
prior to such transfer, to be bound by the terms of this Agreement, (d) the
disposition or surrender of Shares in connection with the vesting, settlement or
exercise of equity rights as permitted by the Merger Agreement, (e) to any
immediate family member of the undersigned, or to a trust for the benefit of the
undersigned or his or her immediate family members or upon the undersigned’s
death; subject to the transferee agreeing in writing to be bound by the terms
of, and perform the obligations of the Stockholder under, this Agreement and
(f) as Buyer may otherwise agree in writing in their sole discretion.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties of Stockholder. Except as disclosed on
Schedule 1 hereto, the Stockholder hereby represents and warrants to Buyer as
follows:

 

  (a)

the Stockholder has the full power and authority to execute and deliver this
Agreement and to perform the Stockholder’s obligations hereunder;

 

  (b)

this Agreement has been duly executed and delivered by the Stockholder and
(assuming this Agreement constitutes a valid and binding agreement of Buyer) is
a valid and legally binding agreement with respect to the Stockholder,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles);

 

  (c)

the Stockholder beneficially owns the number of Shares indicated opposite such
Stockholder’s name on Schedule 1.

5. No Solicitation. From and after the date hereof until the Expiration Date,
the Stockholder, in his, her or its capacity as a stockholder of the Company,
shall not, nor shall such Stockholder in such capacity authorize any partner,
officer, director, advisor or representative of, such Stockholder or any of his,
her or its affiliates, other than the Company in accordance with the terms of
the Merger Agreement, to (and, to the extent applicable to the Stockholder, such
Stockholder shall use reasonable best efforts to prevent any of his, her or its
representatives or affiliates, other than the Company in accordance with the
terms of the Merger Agreement, to (a) initiate, solicit, induce or knowingly
encourage, or take any action to facilitate the making of, any inquiry, offer or
proposal which constitutes, or could reasonably be expected to lead to, an
Acquisition Proposal, (b) participate in any discussions or negotiations
regarding any Acquisition Proposal, or furnish, or otherwise afford access, to
any person (other than Buyer) any information or data with respect to the
Company or its Subsidiary or otherwise relating to an Acquisition Proposal,
(c) enter into any agreement, agreement in principle or letter of intent with
respect to an Acquisition Proposal, (d) solicit proxies or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) with respect to an Acquisition Proposal (other than the
Merger Agreement) or otherwise encourage or assist any party in taking or
planning any action that would compete with, restrain or otherwise serve to
interfere with or inhibit the timely consummation of the Merger in accordance
with the terms of the Merger Agreement, (e) initiate a stockholders’ vote or
action by consent of the Company’s stockholders with respect to an Acquisition
Proposal, or (f) except by reason of this Agreement, become a member of a
“group” (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of the Company that takes any action in support of an
Acquisition Proposal.

 

3



--------------------------------------------------------------------------------

6. Specific Enforcement. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to specific relief hereunder,
including, without limitation, an injunction or injunctions to prevent and
enjoin breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, in any state or federal court located in the
Commonwealth of Pennsylvania, in addition to any other remedy to which they may
be entitled at law or in equity. Any requirements for the securing or posting of
any bond with respect to any such remedy are hereby waived.

7. No Waivers. No waivers of any breach of this Agreement extended by Buyer to
the Stockholder shall be construed as a waiver of any rights or remedies of
Buyer with respect to any other stockholder of the Company who has executed an
agreement substantially in the form of this Agreement with respect to Shares
owned by such stockholder or with respect to any subsequent breach of the
shareholder or any other such stockholder of the Company. No waiver of any
provisions hereof by either party shall be deemed a waiver of any other
provisions hereof by any such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.

8. Capacity as Stockholder. Notwithstanding anything herein to the contrary, the
covenants and agreements set forth herein shall not have any effect on the
ability of the Stockholder to exercise his or her duties as a director or
officer of the Company, while acting in such capacity as a director or officer
of the Company. The Stockholder is executing this Agreement solely in his or her
capacity as a stockholder of the Company.

9. Entire Agreement; Amendments. This Agreement supersedes all prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof and contains the entire agreement among the parties with respect to the
subject matter hereof. This Agreement may not be amended, supplemented or
modified, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by each party hereto.

10. Severability. If any term or other provision of this Agreement is determined
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same instrument.

12. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

 

4



--------------------------------------------------------------------------------

13. Public Disclosure. The Stockholder shall not issue any press release or any
public statement or other disclosure with respect to this Agreement, the Merger
Agreement or the transactions contemplated by the Merger Agreement, including
the Merger, without the prior consent of Buyer. The Stockholder hereby permits
Buyer to publish and disclose in any document and/or schedule filed by Buyer
with the Securities and Exchange Commission and any other applicable Regulatory
Authority such Stockholder’s identity and ownership of Shares and the nature of
such Shareholder’s commitments and obligations pursuant to this Agreement.

14. Assignment. This Agreement may not be assigned by any party hereto without
the prior written consent of the other party hereto; provided, however, that,
notwithstanding the foregoing, Buyer may assign its rights and obligations under
this Agreement to any Subsidiary wholly owned by it. All of the covenants and
agreements contained in this Agreement shall be binding upon, and inure to the
benefit of, the respective parties and their permitted successors, assigns,
heirs, executors, administrators and other legal representatives, as the case
may be.

15. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of laws thereof. The parties hereto hereby irrevocably and
unconditionally consent to and submit to the jurisdiction of the courts of the
Commonwealth of Pennsylvania and of the United States of America located in the
Commonwealth of Pennsylvania (the “Pennsylvania Courts”) for any litigation
arising out of or relating to this Agreement and the transactions contemplated
hereby, waive any objection to the laying of venue of any such litigation in the
Pennsylvania Courts and agree not to plead or claim in any Pennsylvania Court
that such litigation brought therein has been brought in any inconvenient forum.

16. Waiver of Jury Trial. The parties hereto hereby waive any right to trial by
jury with respect to any action or proceeding related to or arising out of this
Agreement, any document executed in connection herewith and the matters
contemplated hereby and thereby.

17. No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s Articles of Incorporation, as amended, the transactions contemplated
by the Merger Agreement and this Agreement, (b) the Merger Agreement is executed
by all parties thereto, and (c) this Agreement is executed by all parties
hereto.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

ORRSTOWN FINANCIAL SERVICES, INC. By:  

                          

  Name:   Title: STOCKHOLDER By:  

                                                      

  Name:

 



--------------------------------------------------------------------------------

SCHEDULE 1

 

Stockholder

  

Shares

  

 